Plaintiff in error sued defendants in error, the principal and sureties on a liquor dealer's bond, to recover for two alleged breaches of the bond, the amount claimed being $1,000. The cause was decided in favor of the defendants by the District Court and Court of Civil Appeals on the ground that, after the occurrence of the alleged breaches of the bond, and the institution of this action, the local option law, prohibiting the sale of intoxicating liquors, had been put in force in the county where the breaches had occurred, which was held to have had the effect of repealing the statute giving right of action for recovery of penalties for prior breaches of the liquor dealer's bond in that county, and of abating the action.
Not agreeing with this view of the case, we granted this writ of error, without noticing that, while the action was brought in the District Court, the amount sued for was also within the jurisdiction of the County Court. Such being the case, this court is without jurisdiction, and the writ of error must be dismissed. (Rev. Stats., arts. 1155, 996, 940.)
Dismissed.